Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 13, and 18 are objected to because of the following informalities: the language “at which the detected portion equals or crosses a first sub-peak threshold, and the second reference time corresponding to a time at which the detected portion equals or crosses a second sub-peak threshold” should be replaced with --at which an amplitude of the detected portion equals or crosses a first sub-peak threshold, and the second reference time corresponding to a time at which the amplitude of the detected portion equals or crosses a second sub-peak threshold--.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
calculate, based on the peak amplitude of the detected portion, a backscatter coefficient; calculate, based on the time difference between the first and second reference times, an optical extinction coefficient; and calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
Similar limitations comprise the abstract ideas of Claims 13 and 18.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a light projector configured to project a pulse of light into a cloud atmosphere; a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere; a peak detector configured to determine a peak amplitude of the detected portion; 
In Claim 12: similar as above in Claim 1;
In Claim 18: a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal indicative of the detected portion; a logarithm amplifier having an input port electrically coupled to the output port of the detector; a peak detector having an input port electrically coupled to the output port of the logarithm amplifier, the peak detector configured to generate, at an output port of the peak detector; a timer configured to determine a time difference between a first reference time and a second reference time; and a cloud metric calculator.
With regards to Claim 1, the additional element in the preamble of “A system for determining a metric of a cloud atmosphere” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  Using a light projector and a light sensor represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A peak detector, a timer, and processor with computer readable memory (generic processor) are generally recited and are not qualified as particular machines.  

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-12 and 14-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The above dependent claims are, therefore, also ineligible.

Examiner Note:
With regards to Claims 19 and 20, the claims recite additional elements that are meaningful and indicate a practical application. These claims are patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaare Joseph Anderson et al. (US 2017/0268993 A1), hereinafter ‘Anderson’.

With regards to Claim 1, Anderson discloses a system for determining a metric of a cloud atmosphere (Apparatus and associated methods relate to determining metrics of water particles in clouds, Abstract), the system comprising: 

a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere (Optical receiver 16, Fig.2; optical receivers 1-3, Fig.1);
a peak detector configured to determine a peak amplitude of the detected portion (Each of the two analog channels includes a peak detector configured to generate a signal indicative of a peak of a light signal reflected by a cloud [0004]); 
a timer configured to determine a time difference between a first reference time and a second reference time (sample and hold component 34 measures a time interval between when the signal drops below two different threshold values [0022]), 
the first reference time corresponding to either a time at which the peak amplitude of the detected portion occurs or a time at which the detected portion equals or crosses a first threshold, and the second reference time corresponding to a time at which the detected portion equals or crosses a second threshold (sample and hold component 34 can sample and hold the electrical output signal at two distinct times following the time of the detected peak or the laser pulse [0022];  the received analog signals include binary signals indicative of when the reflection of the optical signal falls below predetermined thresholds [0034]; Fig.3); 
one or more processors; and computer-readable memory encoded with instructions that, when executed by the one or more processors (Figs.1 and 2, Microprocessor 28), cause the system to: 

calculate, based on the time difference between the first and second reference times, an optical extinction coefficient (a detected peak and a detected peak slope can be sufficient to determine both a backscatter coefficient and an optical extinction coefficient [0024]; Peak 44, and one or more sample and hold signals 40, 42 can be used to calculate a backscatter coefficient and an optical extinction coefficient [0026]; two sample and hold signals is sufficient to calculate both the backscatter coefficient β and the optical extinction coefficient α. [0026]); and 
calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere (determining an ice/liquid ratio in a cloud, the method comprising: … determining, for at least one of the first and second reflected light signals, an extinction coefficient; and determining, for each of the first and second reflected light signals, a backscatter coefficient, Claim 13; Fig.3; The calculated model parameters then can be used to determine the various cloud metrics [0010]; Ice/liquid calculation engine 68 calculates, based on the calculated model parameters, an ice/liquid ratio of water particles in the cloud formation [0035]).
However, Anderson is silent with regards to specifically identifying a first and second sub-peak thresholds that are either equaled or crossed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to set specific thresholds 

With regards to Claim 2, Anderson discloses the light sensor is further configured to generate a detection signal indicative of the detected portion (Optical receiver 16 generates an electrical output signal in response to receiving a light signal reflected from cloud 30 [0020]).

With regards to Claim 3, Anderson discloses the peak detector is further configured to generate a peak signal indicative of the peak amplitude of the detection signal (a peak detector configured to generate a signal indicative of a peak of a light signal reflected by a cloud [0004]; Peak 44, Fig.3). 

With regards to Claim 12, Anderson further discloses the calculated could metric is selected from the list consisting of: liquid water content; droplet size distributions; and ice/liquid water ratios (Microprocessor 60 in turn communicates both calculated droplet size distribution and ice/water ratio to a remote system via input/output interface 72 [0035]).

With regards to Claim 13, Anderson as modified discloses the claimed limitations as discussed in Claim 1.

With regards to Claim 17, Anderson as modified discloses the claimed limitations as discussed in Claims 12 and 13.

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Richard F. Hazel et al. (US 3519354 A), hereinafter ‘Hazel’.

With regards to Claim 4, Anderson discloses the claimed invention as discussed in Claim 1.
However, Anderson does not disclose a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detected portion.
Hazel discloses a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detected portion (The backscattered radiation is received and detected in optical receiver 58, linearly amplified in amplifier 59 and then logarithmically amplified in logarithmic amplifier 60, Col.6, Lines 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Hazel to use a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detected portion to increase the signal strength as known in the art for better analysis (The effect of the logarithmic operator introduced by amplifier 60' is shown in the logarithmic amplitude versus time plot of a typical backscattered signal, Hazel, Col.6, Lines 38-42).

 Claim 5, Anderson discloses the claimed invention as discussed in Claim 1.
In addition, Anderson in view of Hazel discloses a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detection signal as discussed in Claim 4.
Hazel further discloses generating a peak signal indicative of peak amplitude of the logarithm signal as shown in Fig.3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Hazel to generate, by a peak detector as discussed in Claim 1, a peak signal indicative of peak amplitude of the logarithm signal (Fig.3) that follows a backscattered signal, as shown in Fig.2 (waveform of FIG. 2, which, when operated upon logarithmically yields the plot of FIG. 3, Col.6, Lines 47-49. Hazel) to analyze a portion of the backscattered signal after the peak (falling portion) expressed in a logarithmic (stronger signal) scale.

With regards to Claim 14, Anderson in view of Hazel discloses the claimed limitation as discussed above with regards to Claims 4 and 13.

Claims 6, 7, 9, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of James Muirhead et al. (US 5913159), hereinafter ‘Muirhead’.

 Claim 6, Anderson discloses the claimed invention as discussed in Claim 1 including using second sub-peak thresholds.
However, Anderson does not disclose a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the detected portion.
Muirhead discloses sub-peak threshold that is indicative of a predetermined fraction of the peak amplitude of the detected portion (The invention provides a threshold detection circuit that will detect the instant when the amplitude of the leading or trailing edge of a received pulse crosses a threshold which is a predetermined fraction of the peak pulse amplitude of the received signal independent of the amplitude thereof, Col.2, Lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead to use a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the detected portion because of such threshold’s independence of a peak signal amplitude as known in the art and discussed in Muirhead above.

With regards to Claim 7, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claims 6 and 2, where the second sub-peak threshold that is indicative the predetermined fraction of the peak signal would be similar to the second sub-peak threshold indicative of a predetermined fraction of the peak amplitude from the standpoint of independence from a signal strength of the detected signal.

With regards to Claim 9, Anderson discloses the claimed invention as discussed in Claim 1, including comparing the detected portion with second sub-peak thresholds in determining whether thresholds are reached (equaled) or crossed.
However, Anderson does not disclose a comparator configured to compare the detection portion with the second sub-peak threshold.
Muirhead discloses a comparator configured to compare the detection portion with a threshold (The-output of the subtractor 24 is thresholded by a first comparator; a threshold comparator 26. The threshold comparator compares the instantaneous log ratio to the input threshold setting (threshold voltage). When the difference video falls below the threshold voltage, the threshold comparator outputs a threshold detection mark if the output is enabled. The threshold voltage may be preset or adjustable. The value of the threshold voltage is dependent on the desired pulse power detection level relative to the peak pulse power and the volts per decibel of the difference video, Col.3, Lines 55-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead to use a known on the art comparator as discussed above to compare the detection portion with a threshold such as the second sub-peak threshold to determine whether the threshold is crossed/reached.

With regards to Claim 10, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claims 9 and 7, wherein the comparator is further configured 

With regards to Claim 15, Anderson in view of Muirhead discloses the claimed invention as discussed in Claims 6 and 13.

With regards to Claim 16, Anderson in view of Muirhead discloses the claimed invention as discussed in Claims 9 and 13.

With regards to Claim 19, Anderson in view of Muirhead discloses the claimed limitation as discussed above with regards to Claims 6 and 18.
However, Anderson is silent with regards to a threshold generator having an input port electrically coupled to the output port of the peak detector so as to receive therefrom the peak signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead while using a threshold generator, to provide appropriate port connections between the generator and the peak detector to enable thresholding function as known in the art and similar to appropriate port connection provided between the logarithmic amplifier and a peak detector as discussed above in this rejection.

Claim 20, Anderson in view of Muirhead discloses the claimed limitation as discussed above with regards to Claims 4, 10, and 18.
However, Anderson is silent with regards to the amplifier further comprises: a comparator having two input ports electrically coupled to the output ports of the logarithm amplifier and the threshold generator so as to receive therefrom the amplifier signal and the threshold signal, respectively, the comparator configured to generate, at an output port of the comparator, a comparator signal indicative of a comparison of the amplifier and threshold signals.
Muirhead discloses the amplifier (18, Fig.1) further comprises: a comparator (26 and/or 28, Fig.1) having two input ports electrically coupled to the output ports of the logarithm amplifier (through Subtractor 24, Fig.1) and the threshold generator (S/N Threshold and/or Threshold Voltage, Fig.1) so as to receive therefrom the amplifier signal and the threshold signal, respectively, the comparator configured to generate, at an output port of the comparator, a comparator signal indicative of a comparison of the amplifier and threshold signals (Threshold Detection Mark, Fig.1 and/or Output Enable, Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead while using a logarithmic amplifier and a comparator to provide appropriate signal connections to enable comparison of the amplified logarithmic signal with a threshold in the comparator as known in the art.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Hazel, and further in view of Muirhead.

With regards to Claim 8, Anderson in view of Hazel discloses the claimed invention as discussed in Claim 5.
However, Anderson does not disclose a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the peak signal, and wherein the threshold generator is further configured to generate a threshold signal indicative the predetermined fraction of the peak signal.
Anderson in view of Muirhead discloses a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the peak signal, and wherein the threshold generator is further configured to generate a threshold signal indicative the predetermined fraction of the peak signal as discussed in Claims 6 and 7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Hazel, and further in view of Muirhead to use a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the peak signal, and wherein the threshold generator is further configured to generate a threshold signal indicative the predetermined fraction of the peak signal for the reasons discussed with regrds to Claims 6 and 7 above.

With regards to Claim 11, Anderson in view of Hazel, and further in view of Muirhead discloses the claimed limitations as discussed in Claims 10 and 8.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Hazel, further in view of Muirhead, and further in view of Joerg Baumgart (DE 102007021452 A1), hereinafter ‘Baumgart’.
Anderson in view of Hazel discloses the claimed limitations as discussed above with regards to Claims 4, 5, and 1.
However, Anderson is silent with regards to a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal indicative of the detected portion and an output port of the logarithm amplifier and a peak detector having an input port electrically coupled to the output port of the logarithm amplifier so as to receive therefrom the amplified signal.
Baumgart discloses a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere (it is suitable for a simple measurement to observe the scattered portion each in the backscatter direction. In this case, both the laser source for emitting the Laser light and a correspondingly designed detection device attachable in the same place. It is therefore a single one Examination device, which is used to examine a  see attached machine translation).
Hazel discloses connecting optical receiver (detector) output port to input of logarithmic amplifier (Optical Receiver- 58, Amplifier 59, Logarithmic Amplifier 60, Fig. 5) and so does Muirhead (Detector 16, Amplifier 18, Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Baumgart, Hazel, and Muirhead to use detection surface aligned with the laser projector so as to detect a portion of the projected light backscattered by the cloud atmosphere (Aerosol, Baumgart) as known in the art of optics while using an output port of the light sensor for signal transmission to electrically couple the detected portion signal to a logarithmic amplifier as known in the art and shown, for example, in Muirhead (Fig.1).
Muirhead further discloses an output port of the logarithmic amplifier and a peak detector having an input port electrically coupled to the output port of the logarithm amplifier so as to receive therefrom the amplified signal (Logarithmic amplifier 65, Peak detector 75, Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Baumgart, and further in view of Hazel, and Muirhead while using a logarithmic amplifier to detect peaks, to provide appropriate signal/port connections as known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863